—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered February 10, 2000, convicting him of burglary in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal impersonation in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 (1) (a) on the ground that he was denied the right to a speedy trial. The prereadiness delay was excusable because it resulted from pretrial motions made by the defendant and the codefendant (see CPL 30.30 [4] [a]). The postreadiness delays at issue resulted from adjournments which were requested either by the defendant’s attorney or the codefendant’s attorney, or adjournments which were agreed to by the defendant’s attorney, and the delays did not directly implicate the People’s ability to proceed with the trial (see CPL 30.30 [4]; People v Cortes, 80 NY2d 201, 210; People v Anderson, 66 NY2d 529, 534; People v Williams, 211 AD2d 833).
*420The defendant’s contention that the evidence was legally insufficient to support his conviction of burglary in the second degree and criminal impersonation in the first degree is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. Ritter, J.P., O’Brien, Goldstein and Townes, JJ., concur.